846 F.2d 264
Eugene Kevin WELLS, Plaintiff-Appellantv.Edward MURRAY, Director, Virginia Department of Corrections,Defendants-Appellees.
No. 86-7683.
United States Court of Appeals,Fourth Circuit.
May 10, 1988.

1
Prior Report:  4th Cir., 831 F.2d 468.


2
ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING IN BANC.


3
The appellant's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.


4
On the question of rehearing before the panel, Judge MURNAGHAN voted to rehear the case.  Chief Judge WINTER and Circuit Judge ERVIN voted to deny.


5
In a requested poll of the Court on the suggestion for rehearing in banc, Circuit Judges MURNAGHAN and DONALD RUSSELL voted to rehear the case in banc;  and Circuit Judges WINTER, WIDENER, K.K. HALL, JAMES DICKSON PHILLIPS, SPROUSE, CHAPMAN, WILKINSON and WILKINS voted against in banc rehearing.


6
As the panel considered the petition for rehearing and is of the opinion that it should be denied, and as a majority of the active circuit judges voted to deny rehearing in banc,


7
IT IS ADJUDGED AND ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.